                         Case 9:19-bk-11573-MB                 Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45        Desc
                                                                Main Document     Page 1 of 7


                                  1   LOEB & LOEB LLP
                                      MARC S. COHEN (SBN 65486)
                                  2   mscohen@loeb.com
                                      STEVEN S. ROSENTHAL (SBN 109739)
                                  3   srosenthal@loeb.com
                                      ALICIA M. CLOUGH (SBN 260012)
                                      aclough@loeb.com
                                  4   10100 Santa Monica Blvd., Suite 2200
                                      Los Angeles, CA 90067
                                  5   Telephone:     310.282.2000
                                      Facsimile:     310.282.2200
                                  6   Attorneys for the California State Lands Commission

                                  7   XAVIER BECERRA                                SNOW SPENCE GREEN LLP
                                      Attorney General of California                W. ROSS SPENCE (pro hac vice)
                                  8   CHRISTINA BULL ARNDT                          ross@snowspencelaw.com
                                      Supervising Deputy Attorney General           CAROLYN CAROLLO
                                  9   MITCHELL E. RISHE                             carolyncarollo@snowspencelaw.com
                                      Deputy Attorney General                       2929 Allen Parkway, Suite 2800
                                      California State Bar No. 193503               Houston, TX 77019
                            10        Office of the California Attorney General     (713) 335-4800 – Telephone
                                      300 S. Spring Street, Suite 1702              (713) 335-4848 – Fax
                            11        Los Angeles, CA 90013                         Attorneys for the County of Santa Barbara,
                                      Telephone: (213) 269-6394                     California; Harry E. Hagen,
                            12        Facsimile: (916) 731-2121                     as Treasurer-Tax Collector of the County of
                                      E-mail: Mitchell.Rishe@doj.ca.gov             Santa Barbara, California; and Santa Barbara
                            13        Counsel for The California Geologic Energy    Air Pollution Control District
                                      Management Division (CalGEM)
                            14
                                      Law Offices of                            XAVIER BECERRA
                            15        Karen L. Grant                            Attorney General of California
                                      State Bar No. 122084                      H. ALEXANDER FISCH
                            16        924 Anacapa Street, Suite 1M              Deputy Attorney General
                                      Santa Barbara, CA 93101                   California State Bar No. 193503
                            17        Tel: (805) 962-4413                       Office of the California Attorney General
                                      Fax: (805)568-1641                        300 S. Spring Street, Suite 1702
                            18        Email: kgrant@silcom.com                  Los Angeles, CA 90013
                                      Attorneys For Buganko, LLC                Telephone: (213) 269-6394
                            19                                                  Facsimile: (916) 731-2121
                                                                                E-mail: Alex.Fisch@doj.ca.gov
                            20                                                   Counsel for The California Department of
                                                                                 Fish and Wildlife
                            21                                   UNITED STATES BANKRUPTCY COURT
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                            22                                          NORTHERN DIVISION
                                      In re:                                        )   Case No.: 9:19-BK-11573-MB
                            23                                                      )
                                      HVI CAT CANYON, INC.,                         )   Chapter 11
                            24                                                      )
                                                     Debtor.                        )   JOINDER TO OPPOSITION TO
                            25                                                      )   MOTION FOR RELIEF FROM STAY
                                                                                    )
                            26                                                      )   Date:   February 25, 2020
                                                                                    )   Time:   10:00 a.m.
                            27                                                      )   Dept:   1415 State Street, Courtroom 201
                                                                                    )           Santa Barbara, California 93101
                            28

      Loeb & Loeb                     18712506.2
A Limited Liability Partnership
    Including Professional
         Corporations
                                      232604-10002     JOINDER TO OPPOSITION TO MOTION FOR RELIEF FROM STAY
                         Case 9:19-bk-11573-MB                Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45                 Desc
                                                               Main Document     Page 2 of 7


                                  1

                                  2
                                      TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY
                                  3
                                      JUDGE, AND ALL PARTIES IN INTEREST AND THEIR ATTORNEYS OF RECORD:
                                  4
                                               PLEASE TAKE NOTICE that the California State Lands Commission (the
                                  5
                                      “Commission”), The California Geologic Energy Management Division (“CalGEM”), The
                                  6
                                      California Department of Fish and Wildlife, Santa Barbara County, the Air Pollution Control
                                  7
                                      District, the Office of Harry E. Hagen, Treasurer-Tax Collector, and royalty interest holders
                                  8
                                      BUGANKO, LLC (collectively “Opponents”) hereby join in the opposition of Michael A.
                                  9
                                      McConnell, the Chapter 11 Trustee (the “Trustee”), filed on February 11, 2020 (Docket No. 787,
                            10
                                      the “Opposition”) to the motion for relief from the automatic stay (Docket No. 767, the “Motion”)
                            11
                                      filed by GRL, LLC (“GRL”). The Motion should be denied for the following reasons:
                            12
                                               1.     The Trustee’s Segregation of Royalties Is Pursuant to a Court Order.
                            13
                                               The Motion is largely predicated on the fact that royalties allegedly payable to GRL have
                            14
                                      been placed in a separate trust account. This segregation of funds is not wrongful. In fact, it is in
                            15
                                      accordance with a court order. Specifically, one of the orders on a first-day motion in this case
                            16
                                      expressly instructed the then-debtor-in-possession to segregate funds owed to the debtor’s
                            17
                                      insiders. See Docket No. 43 at ¶ 9 (entered on August 14, 2019 by the Honorable Michael E.
                            18
                                      Wiles). Since his appointment in this case, the Trustee has simply continued to segregate amounts
                            19
                                      payable to the debtor’s insiders in compliance with this order. GRL is wrong in suggesting that
                            20
                                      the Trustee’s apportionment of funds is unauthorized. The fact that the Trustee has been
                            21
                                      depositing royalties into a segregated account does not warrant relief from stay.
                            22
                                               Moreover, Mr. Randeep Grewal was well aware of the procedure established by Judge
                            23
                                      Wiles in August 2019. He could have challenged the process during the hearings on the first-day
                            24
                                      motions in this case in the Southern District of New York. Instead, he chose to submit a
                            25
                                      declaration in support of the Motion filed on February 3, 2020, six months later, as if the
                            26
                                      segregation of royalties allegedly payable to GRL was somehow new to him. A motion for relief
                            27

                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18712506.2                                       2
    Including Professional
         Corporations
                                      232604-10002       JOINDER TO OPPOSITION TO MOTION FOR RELIEF FROM STAY
                         Case 9:19-bk-11573-MB                Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45                  Desc
                                                               Main Document     Page 3 of 7


                                  1   from stay is not the proper procedural vehicle for Mr. Grewal to protest the establishment of a

                                  2   separate trust account for monies payable to the debtor’s insiders.1

                                  3            2.     GRL Is an Affiliate of HVI, and the Trustee Has Not Had a Sufficient

                                  4   Opportunity to Examine Inter-Company Transfers.

                                  5            GRL is an affiliated entity under common ownership with HVI. Transfers by and between

                                  6   HVI’s affiliates – including GRL – are potentially subject to challenge under a variety of theories.

                                  7   At this time, the Trustee has not yet had a sufficient opportunity to explore the relationship among

                                  8   HVI’s affiliates and whether various transfers may be avoidable. The Trustee should be given an

                                  9   opportunity to investigate the transfers made among HVI’s affiliates, including the amounts that

                            10        GRL purports to be owed in the Motion.

                            11                 3.     GRL’s Affiliate Failed to Pay $1.5 Million Owed to HVI.

                            12                 It is questionable whether GRL is owed any money whatsoever. GRL’s affiliate

                            13        wrongfully withheld approximately $1.5 million from HVI. When the Trustee was appointed, he

                            14        was still selling oil and gas produced by HVI to an affiliated entity: California Asphalt Production,

                            15        Inc. (“CAP”). In October 2019, the Trustee delivered crude petroleum product to CAP pursuant to

                            16        an agreement between the parties. On or about October 20, 2019, CAP was contractually

                            17        obligated to pay approximately $1.8 million to HVI but only paid $300,000. To date, CAP has not

                            18        satisfied its obligation to pay $1.5 million that it owes to HVI.2 Moreover, after October 20, 2019,

                            19        HVI continued to deliver product to CAP, and CAP failed to pay for it, as well. At the very least,

                            20        a forensic accounting is needed to assess the various transactions among HVI’s insiders. And

                            21        GRL certainly cannot claim that it is entitled to relief from stay in order to pursue a claim for

                            22        $100,000 when its affiliate owes HVI exponentially more than this amount.

                            23                 1
                                                Opponents also join in the Trustee’s evidentiary objections to the Declaration of
                            24        Randeep S. Grewal submitted in support of the Motion. The statements in the declaration lack
                                      foundation, given that Mr. Grewal provides no evidentiary support for the amounts GRL is
                            25        purportedly owed, other than to assert that the amounts are “[a]ccording to information from the
                                      estate.” Grewal Decl., ¶ 4. Mr. Grewal’s representations regarding that amounts GRL claims to
                            26        be owed are unsupported hearsay. Mr. Grewal’s declaration should be stricken in its entirety
                                      because it lacks any probative value. The lack of evidentiary support for the allegations contained
                            27        in the Motion constitutes a separate basis for denying the Motion.
                                              2
                                                See Declaration of Alicia Clough, filed concurrently (“Clough Decl.”), Ex. A (1/30/2020
                            28        Hearing Transcript at 24:10-25:10).

      Loeb & Loeb
A Limited Liability Partnership
                                      18712506.2                                        3
    Including Professional
         Corporations
                                      232604-10002       JOINDER TO OPPOSITION TO MOTION FOR RELIEF FROM STAY
                         Case 9:19-bk-11573-MB                   Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45               Desc
                                                                  Main Document     Page 4 of 7


                                  1

                                  2            4.        GRL Has Not Established “Cause” for Relief from Stay.

                                  3            GRL has not even attempted to establish “cause” for relief from the automatic stay in

                                  4   accordance with 11 U.S.C. section 362(d). As the moving party, GRL bears the burden to show

                                  5   cause warranting relief from stay. See, e.g., Truebro, Inc. v. Plumberex Specialty Prods., Inc. (In

                                  6   re Plumberex Specialty Prods., Inc.), 311 B.R. 551, 557 (Bankr. C.D. Cal. 2004) (“To obtain relief

                                  7   from the automatic stay, the party seeking relief must first establish a prima facie case that ‘cause’

                                  8   exists for relief under § 362(d)(1).”) (citations omitted). Rather than attempting to show cause,

                                  9   GRL simply advances its legal theories regarding property rights pursuant to section 541 in

                            10        connection with oil and gas ownership according to California state law. GRL appears to have

                            11        articulated these same concepts in its answer and “counterclaim” in response to an adversary

                            12        proceeding initiated by the Trustee. See Docket No. 6 in Case No. 9:20-ap-01006-MB. GRL does

                            13        not need the extraordinary remedy of relief from stay to litigate this theory. The issue will

                            14        presumably be determined in due course in the avoidance action. The fact that the parties may

                            15        have a disagreement over the nature of the property rights at issue does not constitute “cause”

                            16        justifying relief from stay.

                            17                 5.        GRL’s Proposed Alternative Relief Would Violate the Bankruptcy Code.

                            18                 GRL contends that it should be entitled to receive its share of royalties directly from the

                            19        purchasers of oil and gas pursuant to an “Oil and Gas Division Order” that was allegedly presented

                            20        to those purchasers. Motion at 3:11-14. There is no basis for instructing purchasers to pay GRL

                            21        for product delivered to them by HVI. Indeed, any such instruction would interfere with HVI’s

                            22        business relationships with those purchasers. These purchasers represent newly forged

                            23        relationships identified by the Trustee. Upon his appointment, the Trustee quickly recognized that

                            24        he needed to source alternative buyers of HVI’s petroleum product because he concluded that HVI

                            25        was selling product to insiders at a rate that was below market.3 GRL is now proposing that the

                            26        Court should order these newly identified buyers to suddenly redirect their payments to GRL, an

                            27

                            28                 3
                                                    See Clough Decl., Ex. A (1/30/2020 Hearing Transcript at 24:10-20).

      Loeb & Loeb
A Limited Liability Partnership
                                      18712506.2                                         4
    Including Professional
         Corporations
                                      232604-10002          JOINDER TO OPPOSITION TO MOTION FOR RELIEF FROM STAY
                         Case 9:19-bk-11573-MB                 Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45                  Desc
                                                                Main Document     Page 5 of 7


                                  1   entity unknown to them. Such a disruption in the ordinary course of the buyer-seller relationship

                                  2   between the Trustee and these purchasers would, understandably, make these buyers hesitant to

                                  3   keep doing business with the Trustee. GRL has not offered any grounds for circumventing the

                                  4   Trustee or otherwise upending transactions that the Trustee has made in his sound business

                                  5   judgment. If anything, instructing purchasers to pay GRL directly would, in itself, constitute a

                                  6   violation of the automatic stay. Accordingly, GRL’s suggested alternative relief would violate the

                                  7   Bankruptcy Code. GRL has not proffered any legal basis for this relief.

                                  8                                               *         *      *

                                  9            For all of the foregoing reasons, as well as the reasons set forth in the Trustee’s opposition

                            10        to the motion for relief from stay, the Motion should be denied, and Mr. Grewal’s declaration

                            11        should be stricken..

                            12

                            13        Dated:       February 11, 2020                  LOEB & LOEB LLP
                            14
                                                                                      By:     /s/ Marc S. Cohen
                            15                                                               Marc S. Cohen
                                                                                             Attorneys for the California State Lands
                            16                                                               Commission
                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18712506.2                                         5
    Including Professional
         Corporations
                                      232604-10002        JOINDER TO OPPOSITION TO MOTION FOR RELIEF FROM STAY
           Case 9:19-bk-11573-MB                     Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45                                      Desc
                                                      Main Document     Page 6 of 7



                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10100 Santa Monica Blvd., Suite 2200, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): JOINDER TO OPPOSITION TO MOTION FOR
RELIEF FROM STAY will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 11, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On February 11, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

Debtor                                                Debtor
HVI Cat Canyon, Inc.                                  HVI Cat Canyon, lnc.
c/o Capitol Corporate Services, Inc.                  630 Fifth Avenue, Suite 2410
36 S. 18th Avenue, Suite D                            New York, NY 10111
Brighton, CO 80601

                                                                                               Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on February 11, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Honorable Martin R. Barash                         Via Overnight Delivery
United States Bankruptcy Judge
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 342 I Courtroom 303
Woodland Hills, CA 91367
                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 11, 2020                 Keisha Lyles                                                      /s/ Keisha Lyles
 Date                              Printed Name                                                    Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18267316.1
232604-10002
           Case 9:19-bk-11573-MB                     Doc 790 Filed 02/11/20 Entered 02/11/20 16:31:45                                      Desc
                                                      Main Document     Page 7 of 7


                                             ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):

•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
•Marc S Cohen mscohen@loeb.com, klyles@loeb.com
•Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
•Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
•H Alexander Fisch Alex.Fisch@doj.ca.gov
•Don Fisher dfisher@ptwww.com, tblack@ptwww.com
•Brian D Fittipaldi brian.fittipaldi@usdoj.gov
• Ellen Friedman efriedman@friedmanspring.com
•Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
•Karen L Grant kgrant@silcom.com
•Ira S Greene Ira.Greene@lockelord.com
•Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
•Brian L Holman b.holman@musickpeeler.com
•Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Alan H Katz akatz@lockelord.com
•John C Keith john.keith@doj.ca.gov
•Maxim B Litvak mlitvak@pszjlaw.com
•Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
•Brian M Metcalf bmetcalf@omm.com
•David L Osias dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
•Darren L Patrick dpatrick@omm.com, darren-patrick-
1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
•Jeffrey N Pomerantz jpomerantz@pszjlaw.com
•Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
•Mitchell E Rishe mitchell.rishe@doj.ca.gov
•Zev Shechtman zshechtman@DanningGill.com, danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
•Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
•Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
•Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
•Christopher D Sullivan csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
•Jennifer Taylor jtaylor@omm.com
•John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com
•Salina R Thomas bankruptcy@co.kern.ca.us
•Patricia B Tomasco pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
•Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
•William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
•Richard Lee Wynne richard.wynne@hoganlovells.com,
tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
•Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
•Aaron E de Leest adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18267316.1
232604-10002
